                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

PATRICK McGAIL,

                      Petitioner,                :   Case No. 3:17-cv-251

        - vs -                                       District Judge Walter Herbert Rice
                                                     Magistrate Judge Michael R. Merz

JEFFREY B. NOBLE, Warden,
  London Correctional Institution,
                                                 :
                      Respondent.


                      REPORT AND RECOMMENDATIONS


        This habeas corpus case is before the Court on Notice of Hearing ]filed by The Honorable

Stacy M. Wall, Judge of the Miami County Court of Common Pleas(ECF No. 27). Judge Wall

reports that, pursuant to this Court’s Conditional Writ of Habeas Corpus, Petitioner Patrick McGail

has been given an evidentiary hearing on the “narrow issue of jury misconduct” on January 25,

2019, within the ninety days required by the conditional writ. Judge Wall further reports that the

parties have stipulated that the Common Pleas Court’s obligations under the writ have been

satisfied.

        It is accordingly respectfully recommended that the Conditional Writ be DISSOLVED.

        The Clerk shall forward a copy of this Report to Judge Wall.



January 31, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge


                                                1
                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. If the Report and
Recommendations are based in whole or in part upon matters occurring of record at an oral hearing,
the objecting party shall promptly arrange for the transcription of the record, or such portions of it
as all parties may agree upon or the Magistrate Judge deems sufficient, unless the assigned District
Judge otherwise directs. A party may respond to another party=s objections within fourteen days
after being served with a copy thereof. Failure to make objections in accordance with this
procedure may forfeit rights on appeal. See United States v. Walters, 638 F.2d 947, 949-50 (6th
Cir. 1981); Thomas v. Arn, 474 U.S. 140, 153-55 (1985).




                                                  2
